Name: 2010/393/: Commission Decision of 14Ã July 2010 terminating the anti-subsidy proceeding concerning imports of certain stainless steel fasteners and parts thereof originating in India and Malaysia
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  iron, steel and other metal industries;  trade;  competition
 Date Published: 2010-07-15

 15.7.2010 EN Official Journal of the European Union L 180/28 COMMISSION DECISION of 14 July 2010 terminating the anti-subsidy proceeding concerning imports of certain stainless steel fasteners and parts thereof originating in India and Malaysia (2010/393/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (1) (the basic Regulation) and in particular Article 14 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 30 June 2009, the European Commission (Commission) received a complaint concerning the alleged injurious subsidisation of imports of certain stainless steel fasteners and parts thereof originating in India and Malaysia (the countries concerned). (2) The complaint was lodged by the European Industrial Fasteners Institute (EIFI) on behalf of producers representing a major proportion, in this case more than 25 %, of the total Union production of certain stainless steel fasteners pursuant to Articles 9(1) and 10(6) of the basic Regulation. (3) The complaint contained prima facie evidence of the existence of subsidisation and of material injury resulting therefrom which was considered sufficient to justify the initiation of an anti-subsidy proceeding. (4) Prior to the initiation of the proceeding and in accordance with Article 10(7) of the basic Regulation, the Commission notified the governments of the countries concerned that it had received a properly documented complaint alleging that subsidised imports of certain stainless steel fasteners and parts thereof originating in the countries were causing material injury to the Union industry. The governments of the countries concerned were separately invited for consultations with the aim of clarifying the situation as regards the content of the complaint and arriving at a mutually agreed solution. During the consultations no mutually agreed solution was found. (5) The Commission, after consultation of the Advisory Committee, by a notice published in the Official Journal of the European Union (2), accordingly initiated an anti-subsidy proceeding concerning imports into the Union of certain stainless steel fasteners and parts thereof originating in the countries concerned, currently falling within CN codes 7318 12 10, 7318 14 10, 7318 15 30, 7318 15 51, 7318 15 61 and 7318 15 70. (6) On the same day, the Commission initiated an anti-dumping proceeding concerning imports into the Union of certain stainless steel fasteners and parts thereof originating in the countries concerned (3). (7) The Commission sent questionnaires to the Union industry and to any known association of producers in the Union, to the exporters/producers in the countries concerned, to any association of exporters/producers, to the importers, to any known association of importers, and to the authorities of the countries concerned. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (8) By its letter of 1 April 2010 to the Commission, EIFI formally withdrew its complaint. (9) In accordance with Article 14(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (10) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (11) The Commission therefore concludes that the anti-subsidy proceeding concerning imports into the Union of certain stainless steel fasteners and parts thereof originating in the countries concerned should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-subsidy proceeding concerning imports of certain stainless steel fasteners and parts thereof originating in India and Malaysia, currently falling within CN codes 7318 12 10, 7318 14 10, 7318 15 30, 7318 15 51, 7318 15 61 and 7318 15 70, is hereby terminated. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 14 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 188, 18.7.2009, p. 93. (2) OJ C 190, 13.8.2009, p. 32. (3) OJ C 190, 13.8.2009, p. 27.